Citation Nr: 1733129	
Decision Date: 08/15/17    Archive Date: 08/23/17

DOCKET NO.  16-61 328	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUES

1.  Entitlement to a disability rating in excess of 20 percent for hepatitis B. 

2.  Entitlement to a compensable disability rating for bilateral sensorineural hearing loss (SNHL), to include on an extraschedular basis. 

3.  Entitlement to a total rating based on individual unemployability due to service-connected disabilities (TDIU). 


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

The Veteran

ATTORNEY FOR THE BOARD

Christopher M. Collins, Associate Counsel


INTRODUCTION

The Veteran served on active duty from January 1951 to December 1954 and from January 1955 to December 1960.  This matter comes before the Board of Veterans' Appeals (Board) on appeal from an August 2016 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in St. Petersburg, Florida.  

The Veteran testified in June 2017 before the undersigned Veteran Law Judge (VLJ) at the Board central office located in Washington, D.C. A transcript of the hearing is of record. 

The TDIU claim has been raised by the Veteran and record during the pendency of this appeal.  In Rice v. Shinseki, 22 Vet. App. 447 (2009), the United States Court of Appeals for Veterans Claims held that VA must address the issue of entitlement to a TDIU in increased-rating claims when the issue of unemployability either is raised expressly or by the record.  As there is evidence of unemployment in the record, and the Veteran has previously asserted that his service-connected disabilities led to his early retirement, the Board is assuming jurisdiction over this derivative TDIU claim, which dates back to the earliest time that the initial service connection claim was originally filed. 

The issue of entitlement to service connection for residuals of gallbladder removal, to include as secondary to hepatitis B, has been raised by the Veteran during the June 2017 hearing, but has not been adjudicated by the Agency of Original Jurisdiction (AOJ).  Therefore, the Board does not have jurisdiction over it, and it is referred to the AOJ for appropriate action.  38 C.F.R. § 19.9(b) (2016).

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2016).  38 U.S.C.A. § 7107(a)(2) (West 2014).

The issues of entitlement to TDIU and entitlement to service connection for bilateral SNHL on an extraschedular basis are addressed in the REMAND portion of the decision below and is REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDINGS OF FACT

1.  For the period of consideration the Veteran's service-connected Hepatitis B has not resulted in incapacitating episodes requiring bed rest and treatment by a physician for a total amount of time more than two weeks in the past 12 months.  

2.  For the period of consideration the Veteran's bilateral SNHL was manifested by no more than Level II hearing acuity in the right ear and Level III hearing acuity in the left ear. 


CONCLUSIONS OF LAW

1.  The criteria for a compensable initial disability rating for Hepatitis B have not been met. 38 U.S.C.A. § 1155 (West 2014); 38 C.F.R. §§ 3.102, 4.3, 4.114, Diagnostic Code 7345 (2016).

2.  The criteria for a compensable disability rating for bilateral SNHL on a schedular basis have not been met.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2014); 38 C.F.R. § 4.85, Diagnostic Code 6100 (2016).





REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Duties to Notify and Assist

As a preliminary matter, the Board has reviewed the claims file and finds that there exist no deficiencies in VA's duties to notify and assist that would be prejudicial and require corrective action prior to a final Board determination.  See 38 U.S.C.A. §§ 5103, 5103A; 38 C.F.R. § 3.159; see also Bryant v. Shinseki, 23 Vet. App. 488 (2010) (regarding the duties of a hearing officer); Mayfield v. Nicholson, 20 Vet. App. 537 (2006) (corrective action to cure a 38 C.F.R. § 3.159(b) notice deficiency); Pelegrini v. Principi, 18 Vet. App. 112, 120 (2004) (timing of notification).

Legal Criteria for Increased Rating Claims

Disability ratings are determined by applying the criteria set forth in VA's Schedule for Rating Disabilities.  Ratings are based on the average impairment of earning capacity.  Individual disabilities are assigned separate diagnostic codes.  See 38 U.S.C.A. § 1155; 38 C.F.R. § 4.1.  

In cases in which a claim for a higher initial evaluation stems from an initial grant of service connection for the disability at issue, multiple ("staged") ratings may be assigned for different periods of time during the pendency of the appeal.  See generally Fenderson v. West, 12 Vet. App. 119 (1999).  Where entitlement to compensation has already been established, and an increase in the disability rating is at issue, the present level of disability is of primary concern.  Although a rating specialist is directed to review the recorded history of a disability in order to make a more accurate evaluation, the regulations do not give past medical reports precedence over current findings.  See Francisco v. Brown, 7 Vet. App. 55 (1994); 38 C.F.R. § 4.2.  Staged ratings are, however, appropriate for an increased rating claim when the factual findings show distinct time periods where the service-connected disability exhibits symptoms that would warrant different ratings.  

The relevant focus for adjudicating an increased rating claim is on the evidence concerning the state of the disability from the time period one year before the claim was filed until VA makes a final decision on the claim.  See generally Hart v. Mansfield, 21 Vet. App. 505 (2007).  Where there is a question as to which of two evaluations shall be applied, the higher evaluation will be assigned if the disability picture more nearly approximates the criteria required for that rating; otherwise, the lower rating will be assigned.  See 38 C.F.R. § 4.7.  In every instance where the rating schedule does not provide a zero percent evaluation for a diagnostic code, a zero percent evaluation shall be assigned when the requirements for a compensable evaluation are not met.  38 C.F.R. § 4.31.

Hepatitis B

Service connection was granted for hepatitis B with a noncompensable rating in a September 1995 rating decision.  Thereafter, in a February 2001 rating decision the evaluation was increased to 10 percent effective June 30, 1999.  In a March 2004 rating decision the evaluation was increased again to 20 percent, effective July 31, 2002.  That rating was appealed by the Veteran to the Board, which issued a final July 2006 decision denying the claim for a rating in excess of 20 percent for hepatitis B.  Subsequently, in May 2016 the Veteran submitted a claim for an increased rating of the service-connected hepatitis B condition.  

The 20 percent rating for hepatitis B was assigned pursuant to 38 C.F.R. § 4.114, Diagnostic Code 7345, which provides for a 20 percent rating for daily fatigue, malaise, and anorexia (without weight loss or hepatomegaly) that requires dietary restriction, continuous medication, or incapacitating episodes (with symptoms such as fatigue, malaise, nausea, vomiting, anorexia, arthralgia, and right upper quadrant pain) having a total duration of at least two weeks, but less than four weeks, during the past 12-month period.  A 40 percent rating is warranted for the same symptoms having a total during of at least four weeks, but less than six weeks, during the past 12-month period, while a 60 percent rating is warranted for the same symptoms having a total duration of at least six weeks but not occurring constantly during the past 12-month period.  A 100 percent rating is warranted for near-constant debilitating symptoms (such as fatigue, malaise, nausea, vomiting, anorexia, arthralgia, and right upper quadrant pain).  According to Note 2 of Diagnostic Code 7345, an "incapacitating episode" is a period of acute signs and symptoms that require bed rest and treatment by a physician.  

The Veteran was afforded a VA examination in May 2016 to evaluate the severity of his hepatitis B condition.  He reported experiencing abdominal pain one to three times a month, with each episode lasting up to two weeks at a time.  The Veteran endorsed symptopms of daily malaise as well as intermittent nausea and vomiting.  He did not state that he had experienced any incapacitating episodes within the past 12 months.  Laboratory studies were nonreactive for hepatitis C, AST and ALT.  The examiner found that the hepatitis B condition did not have any impact on the Veteran's occupational functioning.  

The Veteran was afforded a new VA examination in December 2016 to again evaluate the severity of his hepatitis B condition.  He reported that he had experienced periodic episodes of abdominal pain ever since service which required that he confine himself to bed until the pain subsided.  Although acknowledging the Veteran's reported experiences, the examiner still found that the Veteran did not have any incapacitating episodes in the past 12 months.  A May 2016 echogram revealed hepatomegaly with an echogenic parenchyma consistent with hepatocellular disease as well as splenomegaly.  In conclusion, the examiner found that the hepatitis B had no impact on the Veteran's occupational functioning.  

During the June 2017 hearing, the Veteran stated that ever since the symptoms of his hepatitis B first manifested in service, he had intermittently experienced symptoms of abdominal pain lasting from a day to up to three or four weeks at a time.  He asserted that he was told that no treatment options were available to him when he first experienced symptoms in service and that as a result for his entire life after whenever he would experience the abdominal pain he would withdraw from his work at the time and stay in bed while waiting for the pain to subside.  

A review of the Veteran's post-service treatment records shows that he continued to report abdominal pain as an active problem up to the point of the most recent records dated in October 2016.  A March 2016 outpatient record shows that the Veteran sought hospital treatment for significant abdominal pain after reporting to his local VA medical center.  

Upon consideration of the record, the Board finds that the preponderance of the evidence does not warrant a disability evaluation in excess of 20 percent for hepatitis B.  Although the Veteran has presented credible testimony that his symptoms of abdominal pain require that he be restricted to his bed until his symptoms subside, there is no indication from the post-service treatment records that his symptoms have required treatment by a physician for a total period of time greater than two weeks within the past 12 months. Specifically, post-service treatment records show that the Veteran sought treatment only once, in March 2016, for his abdominal pain in the period under appeal, which includes the 12 months preceding the date on which he submitted his claim for an increased rating of hepatitis B.  For the disability picture of the Veteran's hepatitis B to warrant an evaluation in excess of 20 percent, the record would have to show that his symptoms resulted in incapacitating episodes requiring bed rest and treatment by a physician for total period of time between four and six weeks.  This has clearly not been shown by the evidence available to the Board.  Moreover, both VA examiners who have evaluated the Veteran found that the symptoms of hepatitis B did not have any impact on the Veteran's occupational functioning, and thoroughly reviewed the claims file in arriving at that determination, lending those opinions significant probative weight.  See Sklar v. Brown, 5 Vet. App. 140 (1993) (the probative value of a medical opinion is based on the scope of the examination or review, as well as the relative merits of the analytical findings).  

Accordingly, the Board finds that the Veteran is not entitled to a rating in excess of 20 percent for his hepatitis B condition, and the claim must be denied.  

Bilateral SNHL

Service connection was granted for bilateral SNHL with a noncompensable rating in a July 2002 rating decision effective November 2, 2001.  The Veteran filed a notice of disagreement with that noncompensable rating, and his claim for an increased rating was denied in a November 2002 statement of the case.  He did not submit a formal appeal of that denial, and so the noncompensable rating became final.  Subsequently, in a June 2016 the Veteran submitted a claim for an increased rating of his bilateral SNHL.  

The Rating Schedule establishes 11 auditory hearing acuity levels based upon average puretone thresholds and speech discrimination.  See 38 C.F.R. § 4.85.  The severity of a hearing loss disability is determined by comparisons of audiometric test results with specific criteria set forth at 38 C.F.R. § 4.85.  Evaluations of bilateral defective hearing range from noncompensable to 100 percent based on organic impairment of hearing acuity as measured by the results of controlled speech discrimination tests together with the average hearing threshold level as measured by puretone audiometry tests in the frequencies of 1,000, 2,000, 3,000, and 4,000 Hertz (cycles per second).  The audiometric test results are then translated into a numeric designation ranging from Level I to Level XI, in order to evaluate the degree of disability from bilateral service-connected defective hearing. Id. 

The Veteran was afforded a VA audiological examination in connection with his increased rating claim in July 2016.  The examination revealed the following pure tone thresholds: 


HERTZ

1000
2000
3000
4000
RIGHT
15
30
65
70
LEFT
10
40
70
75

The average pure tone threshold at 1,000, 2,000, 3,000, and 4,000 Hertz was 45 decibels for the right ear, and 49 decibels in the left ear.  The audiologist did not obtain speech discrimination testing results after determining it would not be appropriate to do so due to the Veteran's language difficulties and cognitive problems.  Specifically, the audiologist stated that despite repeated attempts, the speech recognition scores were inconsistent with observed communication abilities and the pure-tone thresholds obtained.  Furthermore, the audiologist observed that there was variability in the Veteran's scores with retest.  As for the functional impact of the SNHL, the examiner detailed that the Veteran reported difficulties understanding people, especially in crowds, and had to increase the volume when watching television.  

In cases where a VA audiologist does not find that speech recognition scores are valid for evaluating the severity of a veteran's hearing impairment, such as here, VA regulations authorize the use of only the puretone threshold average in determining the severity of the hearing impairment.  38 C.F.R. § 4.85(c).  
Applying solely the puretone threshold results from the July 2016 examination to the Rating Schedule shows Level II hearing acuity in the right ear and Level III hearing acuity in the left ear.  See 38 C.F.R. § 4.85, Table VIa, Diagnostic Code 6100.  Applying these findings to 38 C.F.R. § 4.85, Table VII of the Rating Schedule results in a noncompensable evaluation for bilateral hearing loss under Diagnostic Code 6100.  

The Veteran was afforded a new VA examination with a VA audiologist in December 2016.  That examination revealed the following pure tone thresholds: 


HERTZ

1000
2000
3000
4000
RIGHT
10
30
70
65
LEFT
5
45
75
75

The average pure tone threshold at 1,000, 2,000, 3,000, and 4,000 Hertz was 44 decibels for the right ear, and 50 decibels in the left ear.  The speech recognition scores, using the Maryland CNC word list, were 92 percent bilaterally.  The audiologist again stated that the Veteran reported having difficulty with comprehending what was said to him, especially in crowds or if the speaker was female. 

Applying the results from the December 2016 audiology examination to the Rating Schedule shows Level I hearing acuity bilaterally.  See 38 C.F.R. § 4.85, Table VI, Diagnostic Code 6100.  Applying these findings to 38 C.F.R. § 4.85, Table VII of the Rating Schedule results in a noncompensable evaluation for bilateral hearing loss under Diagnostic Code 6100.  

The Board has reviewed the two available audiological examinations for the period on appeal and concludes that the Veteran is not entitled to a compensable evaluation for his bilateral SNHL.  Regardless of whether the audiologist authorized the use of speech discrimination scores to evaluate the Veteran's hearing, both examinations resulted in a noncompensable evaluation under Diagnostic Code 6100.  

In addition to the medical evidence above, the Board has considered the lay evidence provided by the Veteran, in which he generally contended that his disability should be rated higher.  A layperson's testimony is competent evidence in regard to the symptoms he experiences.  Heuer v. Brown, 7 Vet. App. 379, 384 (1995); Falzone v. Brown, 8 Vet. App. 398, 403 (1995); Caldwell v. Derwinski, 1 Vet. App. 466 (1991).  However, disability ratings for hearing impairment are derived by a mechanical application of the Rating Schedule to the numeric designations assigned after audiometric evaluations are rendered.  See Lendenmann v. Principi, 3 Vet. App. 345, 349 (1992).  

Overall, the preponderance of the evidence is against the Veteran's claim for a compensable disability rating on a schedular basis, and the claim must be denied.  38 C.F.R. § 4.7.  That having been noted, the Board finds that there remains a question as to whether an extraschedular rating is warranted in this instance, and that matter will be addressed upon remand.


ORDER

A disability rating in excess of 20 percent for Hepatitis B is denied.  

A compensable disability rating for bilateral SNHL on a schedular basis is denied. 



REMAND

The Veteran's subjective complaints regarding the functional impact of hearing loss, as made during this appeal, raise a question of whether he is entitled to a compensable rating for his bilateral SNHL on an extraschedular basis.  Although the Board is precluded by regulation from assigning extraschedular ratings under 38 C.F.R. § 3.321(b)(1) in the first instance, the Board is not precluded from considering whether the case should be referred to the Director of VA's Compensation and Pension Service.  As such, the Board finds that referral for extraschedular consideration is warranted under 38 C.F.R. § 3.321(b)(1), and this must be accomplished on remand.

Moreover, the Veteran has asserted that his service-connected disabilities render him incapable of securing and maintaining substantially gainful employment and caused him to retire early.  The Board finds that these contentions raise a TDIU claim, and the Veteran must be provided with specific notice and adjudication concerning his TDIU claim on remand.

Accordingly, the case is REMANDED for the following action:

1. Furnish the Veteran with a 38 C.F.R. § 3.159(b) notice letter regarding the TDIU claim and request that he provide information regarding all recent and relevant treatment pertaining to his service-connected disabilities.  The Veteran should be encouraged to submit any additional relevant evidence in support of his assertion that his service-connected disabilities prevent him from securing and maintaining substantially gainful employment. 

2  After the examination has been completed, refer the Veteran's claim for entitlement to a compensable rating for service-connected bilateral SNHL to the Under Secretary for Benefits or the Director of Compensation and Pension Service, for extraschedular consideration under 38 C.F.R. § 3.321(b)(1).  All documentation resulting from this request must be added to the claims file.

3.  Thereafter, the section 3.321(b)(1) and TDIU claims must be adjudicated.  If any benefit sought remains denied, the Veteran and his representative must be furnished with a Supplemental Statement of the Case and given an opportunity to respond before the case is returned to the Board.

The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This appeal must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).


____________________________________________
A. C. MACKENZIE
Veterans Law Judge, Board of Veterans' Appeals


Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2016).

Department of Veterans Affairs


